Order filed, July 22, 2015.




                                           In The
                                 Court of Appeals
                                         For The
                              First District of Texas
                                        ____________

                                  NO. 01-15-00489-CR

                         LANCE JULIAN LAURA, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 232nd District Court
                               Harris County, Texas
                             Trial Court Case 1314922


                                          ORDER
      The reporter’s record in this case was due June 30, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

      We order Arlene Webb, the official (or substitute) court reporter, to file the record
      in this appeal, if any, within 30 days of the date of this order.


/s/ Terry Jennings
   Acting individually